We confirm. The misbehavior report and related documentation, together with the testimony adduced at the hearing, provide substantial evidence supporting the determination of guilt (see Matter of Moreno v Fischer, 100 AD3d 1167, 1167 [2012]; Matter of Somerville v Fischer, 94 AD3d 1311, 1312 [2012], lv denied 19 NY3d 810 [2012]). Although petitioner maintained that the misbehavior report was prepared in retaliation for grievances and complaints he had filed against staff, that the correction officer who came to pack his cell inflicted the injuries to himself and that it was he who was assaulted by officers, this presented a credibility issue for the Hearing Officer to resolve (see Matter of Walker v Fischer, 108 AD3d 999, 1000 [2013]; Matter of Hemphill v Fischer, 94 AD3d 1309 [2012] ). Contrary to petitioner’s claim, the misbehavior report was sufficiently detailed to provide him with adequate notice of the charges to enable him to prepare a defense (see Matter of Davis v Fischer, 78 AD3d 1416 [2010]; Matter of Arnold v Fischer, 60 AD3d 1177, 1177 [2009]). Moreover, petitioner’s assertion that he was denied a fair hearing is unavailing given that there is no indication that the Hearing Officer was biased or that the determination flowed from any alleged bias (see Matter of Fowler v Fischer, 106 AD3d 1344, 1345 [2013], lv denied 21 NY3d 865 [2013]; Matter of Wright v Fischer, 98 AD3d 759, 760 [2012]). To the extent that they are properly before us, we have *1005considered petitioner’s many remaining contentions, including his challenge to the penalty, and we find them to be unpersuasive.*
Peters, P.J., Rose, Stein and Garry, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.

 Notably, after the commencement of this proceeding, a portion of the penalty was reduced upon discretionary review by correction officials.